COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00109-CR


ANIBAL ALEJANDRO HERNANDEZ                                        APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1341966D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Anibal Alejandro Hernandez appeals his conviction for the

offense of capital murder and sentence of imprisonment for life without parole.

On appeal, Appellant contends the evidence is insufficient to support his

conviction. We affirm.




      1
          See Tex. R. App. P. 47.4.
                                 BACKGROUND

      In the indictment, the State alleged that on or about September 7, 2013, in

Tarrant County, Texas, Appellant intentionally or knowingly caused the death of

Mark Anthony Torres, by shooting him with a firearm, a deadly weapon, and that

Appellant also intentionally or knowingly caused the death of Aracely Charles by

shooting her with a firearm, a deadly weapon, and that both murders were

committed during the same criminal transaction. See Tex. Penal Code Ann.

§ 19.03(a)(7)(A) (West Supp. 2016). A jury found Appellant guilty as charged in

the indictment. As required by statute, the trial court sentenced Appellant to life

imprisonment without parole. See id. § 12.31(a)(2) (West Supp. 2016).

                                   EVIDENCE

      Appellant sold marijuana and cocaine for Torres out of an apartment. The

apartment was referred to as a trap house. Appellant had been living in the trap

house for two or three months. Torres and his wife, Charles, lived elsewhere,

and normally only Torres would come to the trap house.

      On the night of September 6, 2013, Appellant entertained a small group at

the trap house. The group consisted of Torres, Charles, Miguel Trevino, Carlos

De Jesus, Victoria Tijerina, and Appellant.    Zulema Reta and Anna Esparza

arrived to join the gathering around 3:00 a.m. on September 7, 2013.




                                        2
      Uninvited, a number of Appellant’s teenage friends arrived at the party as

well.2 One of them explained that they had been at another party, but a fight had

broken out and the police came, “so [they] had to find somewhere else to go

party.”

      Torres had a policy of not letting anyone he did not know in the trap house.

Torres grew incensed when the teenagers did not leave, so he grabbed a pistol,

pointed it at the teenagers, and ordered them out. The teenagers left.

      Although now free of the teenagers, Torres’s anger towards Appellant for

letting them into the trap house persisted. Torres was also angry at Trevino

because Torres had learned from some of the teenagers that Trevino had given

Appellant cocaine after Torres had previously told Trevino that Appellant was not

to have any drugs; Torres thought cocaine made Appellant “panic and go crazy.”

      While Torres berated Appellant, Appellant, while on his knees, kept his

head down and repeated over and over, “Yes, sir.” Torres grabbed a pistol and

pointed it at Appellant’s head and shouted, “You know I can kill you right now. . . .

Both of y’all. . . . I can kill everybody in the apartment.” Turning his attention to

Trevino, Torres asked Appellant what he should do with him.                Appellant

responded, “Kill him.”

      Esparza, seeing Torres pointing the gun at both Appellant and Trevino,

acknowledged being “a little bit freaked out.”      De Jesus, who was also still


      2
          Appellant himself turned twenty in August 2013.


                                          3
present, stood beside Torres, kept quiet, and simply looked on.          Charles,

however, intervened and managed to calm Torres down.            When the group

informed Torres that everyone, including Appellant, was leaving, Torres

responded, “Yeah, y’all need to get . . . out of my house.”

      Appellant, Trevino, De Jesus, Reta, and Esparza then went across the

street to Trevino and De Jesus’s apartment complex. De Jesus and Esparza

thereafter formed one group, and Appellant, Trevino, and Reta formed another.

      Appellant and Trevino wanted to return to the trap house and “jump”

Torres, and one of them made the comment that it was “[k]ill or be killed.” Reta

tried to discourage Appellant and Trevino from doing anything rash.

      De Jesus and Esparza then rejoined Appellant, Trevino, and Reta.

Appellant and Trevino argued back and forth about who was going to kill Torres.

Appellant told Trevino, “No, he pointed at me, so I have to do it.            He’s

disrespecting me.”    Because Torres had pointed the gun at Trevino as well,

Trevino responded, “No, I’ll do it because he disrespected me, too.” Appellant,

realizing that Esparza and Reta had overheard their plans, told Trevino that he

would have to get rid of Esparza and Reta too, but Trevino nixed that idea.

      Both Esparza and Reta tried to discourage Appellant and Trevino from

going through with their plans. Esparza explained, “They were all drunk. You

could tell they were [on] drugs, so they—they weren’t thinking right [about] what

they were . . . going to do.” Esparza testified that she and Reta tried to tell

Appellant “not to do it,” and when pressed about what specifically they were


                                         4
trying to tell Appellant not to do, she responded, “To try to kill [Torres] and

[Charles].” Appellant and De Jesus bluntly instructed Esparza and Reta that it

was time for them to leave, so Esparza and Reta left; it was around 6:00 a.m.

      At 6:13 a.m., a 911 dispatcher received a call of shots heard in the area of

the trap house.    Around 8:00 a.m., a maintenance worker at the apartment

complex that included the trap house saw Appellant carrying a television, a

laptop, and an electronic game, looking “like he was waiting for somebody.” The

maintenance worker described Appellant’s arms as being smeared with blood

stains; after the maintenance worker chatted with Appellant for several minutes,

Appellant walked across the street to another apartment complex.            When

questioned by detectives, Appellant initially denied but later admitted he was the

person the maintenance man had seen.

      Around 11:00 a.m., Appellant telephoned Torres’s cousin, James Daniel

Garza, and repeatedly told him, “They’re gone.” Garza described Appellant’s

voice as “scared.” Garza eventually concluded Appellant was referring to Torres,

and after calling several family members, he immediately went to the trap house.

      Around the same time, Appellant reported to his probation class, and after

some prompting, he revealed that he had found two family members shot in the

head. Appellant later told the detectives investigating the deaths that he told the

probation social worker that he had just come home from a night out at XTC—an

exotic dancers’ club from Appellant’s description—and found two people dead in




                                        5
his apartment. After some further prompting from the social worker, at 11:44

a.m., Appellant himself made a 911 call.

       Around noon, Reta telephoned Esparza to tell her that Torres and Charles

had been killed. Esparza’s attempts to call Trevino and De Jesus failed; she

denied trying to call Appellant.

       Around 2:00 p.m. that afternoon, Appellant telephoned Esparza and,

crying, told her repeatedly, “I did it.” Esparza understood Appellant to mean that

he had killed Torres and Charles. When Esparza told Appellant not to take the

blame if he did not do it, Appellant remained quiet for a couple minutes; he then

repeated his refrain, “I did it. I did it.” Esparza thought that there was something

about Appellant’s voice that suggested someone was forcing him to take the

blame.    Esparza thought somebody was threatening Appellant and did not

believe that Appellant had killed Torres and Charles.        When questioned by

detectives about this call, Appellant initially denied but later admitted calling

Esparza and telling her that he had killed Torres.          Appellant maintained,

however, that he had told Esparza that to protect her from De Jesus.

       Trevino talked with Esparza later that day and encouraged her to lie to the

police. Later Trevino and Esparza met, and after an argument, Esparza agreed

to place a pistol and some ammunition that he had brought with him in the trunk

of her car. Still later that day, De Jesus called Esparza and instructed her to

bring the pistol to him. De Jesus and Trevino later claimed that they threw the

pistol into a lake.


                                         6
      At the trap house, the police found shotgun waddings and a number of

shotgun pellets. Ballistic tests on the wadding and shot indicated that the victims

may have been shot with a Taurus Judge revolver loaded with Winchester brand

.410 shotgun shells.

      When questioned by detectives, Appellant volunteered that De Jesus

carried a Judge. Appellant explained to one of the detectives how he had seen

De Jesus cleaning a Judge revolver and how he had seen “shotgun bullets.”

      Torres’s autopsy showed that he had been shot twice in the head at close

range by a weapon firing shotgun ammunition. The cause of death was multiple

gunshot wounds, and the manner of death was homicide, that is, “death at the

hands of another person.” Charles’s autopsy showed that she had been shot

once in the back, once in the chest, and once to the right side of her face by the

same type of weapon that had killed Torres. Like her husband, her cause of

death was multiple gunshot wounds, and her manner of death was homicide.

      During his interviews with detectives, Appellant gave many stories about

what had happened that night. One of Appellant’s stories was that he, Trevino,

and De Jesus agreed to kill Torres. The three of them went to the trap house

together, and De Jesus then entered and shot both Torres and Charles.

       APPELLANT ATTACKS THE SUFFICIENCY OF THE EVIDENCE

      In Appellant’s sole issue, he contends the evidence is insufficient to

support his conviction.   Within his sufficiency complaint, Appellant advances

several other arguments that we will address.


                                        7
                             STANDARD OF REVIEW

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979).         This standard gives full play to the

responsibility of the trier of fact to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.

Id. at 319, 99 S. Ct. at 2789; Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim.

App.), cert. denied, 136 S. Ct. 198 (2015).

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Dobbs v.

State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014). Thus, when performing an

evidentiary sufficiency review, we may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the factfinder.           See

Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). Instead, we

determine whether the necessary inferences are reasonable based upon the

cumulative force of the evidence when viewed in the light most favorable to the

verdict.   Murray, 457 S.W.3d at 448.         We must presume that the factfinder

resolved any conflicting inferences in favor of the verdict and defer to that

resolution. Id. at 448–49.




                                          8
      Reversal on evidentiary sufficiency grounds is restricted to “the rare

occurrence when a factfinder does not act rationally.”       Laster v. State, 275
S.W.3d 512, 517 (Tex. Crim. App. 2009); see Thornton v. State, 425 S.W.3d 289,

303 (Tex. Crim. App. 2014) (stating that a reviewing court should not act as a

“thirteenth juror”). The appellate scales are weighted in favor of upholding a trial

court’s judgment of conviction. Winfrey v. State, 323 S.W.3d 875, 879 (Tex.

Crim. App. 2010).

                                     DISCUSSION

      Under section 19.03(a)(7)(A) of the penal code, a person commits capital

murder if (1) the person (2) commits murder under section 19.02(b)(1) and the

person (3) murders more than one person (4) during the same criminal

transaction. See Tex. Penal Code Ann. § 19.03(a)(7)(A). A person commits

murder under section 19.02(b)(1) if the person intentionally or knowingly causes

the death of an individual.     See id. § 19.02(b)(1) (West 2011).     A person is

criminally responsible for an offense committed by the conduct of another if the

person, acting with the intent to promote or assist the commission of the offense,

solicits, encourages, directs, aids, or attempts to aid the other person to commit

the offense. See id. § 7.02(a)(2) (West 2011). The jury charge included an

instruction on the law of parties.

                            Same Criminal Transaction

      Appellant disputes that Torres and Charles were murdered during the

same criminal transaction. Because the legislature did not define the term “same


                                         9
criminal transaction,” the court of criminal appeals has interpreted that phrase to

mean “a continuous and uninterrupted chain of conduct occurring over a very

short period of time . . . in a rapid sequence of unbroken events.” Rios v. State,

846 S.W.2d 310, 314 (Tex. Crim. App. 1992), cert. denied, 507 U.S. 1051 (1993);

see Jackson v. State, 17 S.W.3d 664, 669 (Tex. Crim. App. 2000). There was

only one 911 call regarding gunshots on the morning of September 7, 2013.

Additionally, Torres and Charles were killed in the same apartment by the same

type of weapon. Moreover, based on Esparza’s testimony that she understood

Appellant and Trevino were talking about killing both Torres and Charles, and

based on the evidence that Appellant, Trevino, and De Jesus left alone around

6:00 a.m. and that the 911 call regarding gunshots in the area of the trap house

came in at 6:13 a.m., the jury could have reasonably inferred that Torres and

Charles were killed in a continuous and uninterrupted chain over a very short

time. Viewing the evidence in the light most favorable to the prosecution, we

hold that any rational trier of fact could have found that Torres’s and Charles’s

murders occurred during the same criminal transaction. See Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789.

                             Ambiguity of Admission

      Relying on Walker v. State, Appellant argues that his statement, “I did it,”

was too ambiguous to constitute an admission. 615 S.W.2d 728, 733 n.3 (Tex.

Crim. App. 1981). We disagree.




                                        10
      In Walker, the court held that the only evidence connecting the defendant

to the offense came from the accomplice witness; because there was no other

evidence connecting the defendant to the offense, the accomplice witness’s

testimony, without which the evidence was insufficient to support the conviction,

was not corroborated.     Id. at 731–33.     Footnote 3 in Walker, upon which

Appellant relies, explains that the apparent reason for the inclusion of a charge

on the law of circumstantial evidence in that case was because the defendant’s

statement, “I did it,” was too vague to constitute direct evidence of an admission.

Id. at 733 n.3. In Appellant’s case, he is not complaining about the absence of a

requested charge on the law of circumstantial evidence. Appellant’s reliance

upon Walker is misplaced.

      Regarding any purported ambiguity in Appellant’s statement, “I did it,”

Esparza had no difficulty concluding Appellant was referring to the murders, and

Appellant himself later admitted to the detectives that he told Esparza that he had

admitted killing Torres. Because Torres and Charles were killed in the same

criminal transaction, Appellant also implicitly admitted killing Charles. Although

an ambiguous confession may be only circumstantial evidence, circumstantial

evidence is as probative as direct evidence when establishing guilt, and

circumstantial evidence alone can be sufficient to establish guilt.     Hooper v.

State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); Herrera v. State, No. 13-11-

00036-CR, 2011 WL 5005581, at *8 (Tex. App.—Corpus Christi Oct. 20, 2011,




                                        11
pet. ref’d) (mem. op., not designated for publication) (relying on Hooper, 214
S.W.3d at 13).

                              Accomplice Testimony

      Appellant also argues that Esparza was an accomplice and that her

testimony was not corroborated; therefore, her testimony must be disregarded.

Absent Esparza’s testimony, Appellant contends there was nothing connecting

him to the offense. We disagree.

      The accomplice-witness rule is set out in Article 38.14 of the code of

criminal procedure:    “A conviction cannot be had upon the testimony of an

accomplice unless corroborated by other evidence tending to connect the

defendant with the offense committed[,] and the corroboration is not sufficient if it

merely shows the commission of the offense.” Tex. Code Crim. Proc. Ann. art.

38.14 (West 2005).

      When evaluating the sufficiency of corroboration evidence under the

accomplice-witness    rule,   we   “eliminate   the   accomplice   testimony    from

consideration and then examine the remaining portions of the record to see if

there is any evidence that tends to connect the accused with the commission of

the crime.” Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008). To

meet the requirements of the rule, the corroborating evidence need not prove the

defendant’s guilt beyond a reasonable doubt by itself. Id. Nor is it necessary for

the corroborating evidence to directly link the accused to the commission of the

offense. Cathey v. State, 992 S.W.2d 460, 462 (Tex. Crim. App. 1999), cert.


                                         12
denied, 528 U.S. 1082 (2000). Rather, the direct or circumstantial evidence must

show that rational jurors could have found that it sufficiently tended to connect

the accused to the offense. Smith v. State, 332 S.W.3d 425, 442 (Tex. Crim.

App. 2011); Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009).

       The sufficiency of nonaccomplice evidence is judged according to the

particular facts and circumstances of each case. Smith, 332 S.W.3d at 442;

Malone, 253 S.W.3d at 257. Circumstances that are apparently insignificant may

constitute sufficient evidence of corroboration. Trevino v. State, 991 S.W.2d 849,

852 (Tex. Crim. App. 1999).

       Appellant contends that Cruz v. State best exemplifies why, absent the

accomplice testimony, nothing connects him to the offense. 690 S.W.2d 246

(Tex. Crim. App. 1985). In Cruz, the accomplice witness, the defendant, and the

defendant’s wife were transients and were living in a building on the

complainant’s property. Id. at 248. The complainant was shot and killed in his

home sometime between Christmas Eve and December 27. Id. at 250. A friend

of the complainant testified he found the building in which the accomplice

witness, the defendant, and the defendant’s wife were living empty on Christmas

Day.   Id. at 249.       Excluding the testimony of the accomplice witness, that

evidence was the extent of the State’s case against the defendant, and the court

held that the State failed to connect the defendant to the offense and ordered an

acquittal. Id. at 251.




                                         13
      In contrast, Appellant told the detectives that he, Trevino, and De Jesus

agreed to kill Torres, that they went to the apartment together, that at least

Appellant and De Jesus entered the apartment, and that he watched as De

Jesus shot both Torres and Charles. Appellant also admitted to the detectives

that he told Esparza that he had killed Torres. Appellant’s own admissions to the

detectives connect him to the offense. We hold that Cruz is distinguishable and

that the jury was free to consider Esparza’s testimony.3

              Extrajudicial Confessions and the Corpus Delicti Rule

      Appellant next argues that extrajudicial confessions are insufficient to

support a conviction. He relies on Marsh v. State, 342 S.W.2d 435 (Tex. Crim.

App. 1961); Board v. State, 320 S.W.2d 668 (Tex. Crim. App. 1959); Watson v.

State, 227 S.W.2d 559 (Tex. Crim. App. 1950); and Jacks v. State, 109 S.W.2d
762 (Tex. Crim. App. 1937).      All of these cases are best understood in the

context of the corpus delicti rule. The corpus delicti rule still applies in Texas.

See Miller v. State, 457 S.W.3d 919, 926 (Tex. Crim. App. 2015).

      The corpus delicti rule affects the evidentiary sufficiency analysis in cases

in which there is an extrajudicial confession. See id. at 924 (citing Hacker v.

State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013)). The rule provides that,

“[w]hen the burden of proof is ‘beyond a reasonable doubt,’ a defendant’s


      3
      The State argues that Esparza was not an accomplice. A witness is not
deemed an accomplice because she knew of the crime but failed to disclose it or
even concealed it. Smith, 332 S.W.3d at 439. Because of our disposition, we
need not resolve that issue.

                                        14
extrajudicial confession does not constitute legally sufficient evidence of guilt

absent independent evidence of the corpus delicti.” Hacker, 389 S.W.3d at 865.

The corpus delicti rule requires that there must be “evidence independent of a

defendant’s extrajudicial confession show[ing] that the ‘essential nature’ of the

charged crime was committed by someone.”          Id., 389 S.W.3d at 866.      The

purpose of the corpus delicti rule is to ensure “that a person would not be

convicted based solely on his own false confession to a crime that never

occurred.” See Carrizales v. State, 414 S.W.3d 737, 740 (Tex. Crim. App. 2013).

                                      Marsh

      In Marsh, the only evidence of the defendant’s guilt was the defendant’s

extrajudicial confessions. 342 S.W.2d at 435. The court held that extrajudicial

confessions were not sufficient proof of the corpus delicti, that is, evidence that

an offense had actually occurred, and reversed the defendant’s conviction. Id. at

435. The court noted that the complainant, who could have provided evidence

that the alleged offense had, in fact, occurred, never testified. Id. at 435. In

Appellant’s case, there is abundant evidence of the corpus delicti—the murder of

Torres and Charles during the same criminal transaction.                Marsh is

distinguishable.

                                      Board

      In Board, the child complainant did not testify, the State introduced into

evidence photographs of the child complainant’s injuries, and one witness

testified regarding what the defendant—the child complainant’s adoptive


                                        15
mother—had told her. 320 S.W.2d at 669. Although the defendant admitted to

the testifying witness that she had whipped the child with a switch and rubbed the

child’s face in the child’s own vomit after forcing the child to eat, the defendant

denied brutally beating the child. Id. The court wrote that although the defendant

admitted engaging in reprehensible conduct, she effectively denied causing the

child’s injuries depicted in the photographs. Id. Although there was evidence the

child was injured, there was no evidence the defendant had caused those

injuries, so the court reversed the conviction. Id. In Board, although there was

evidence that someone had beaten the child, the defendant never admitted that

she was the person who beat her. In Appellant’s case, there was evidence

someone had killed Torres and Charles, and Appellant admitted killing or

participating in the killing of Torres and Charles. Board is distinguishable.

                                      Watson

      In Watson, the defendant was convicted of robbery by assault. 227
S.W.2d at 560. The defendant signed a confession that he pressed against the

complainant’s neck until she went limp and then took her money. Id. He argued

that, apart from his confession, there was no evidence he did anything other than

take money from a dead person. Id. at 562. The court wrote that a confession,

absent proof of a corpus delicti, was insufficient. Id. To use the defendant’s

confession, there had to be evidence that the crime charged was committed by

someone—the corpus delicti. Id. The defendant argued that the complainant

had eaten a can of beets before going to bed and died of natural causes, he


                                         16
found her dead, and he then took her money. Id. at 563. The court, writing that

the evidence showing that the complainant was healthy when she went to bed

and dead the next morning, coupled with the fact her money was gone,

disagreed and held that the evidence was sufficient to establish the corpus delicti

independent of the defendant’s confession. Id. Watson is a case in which the

defendant admitted committing the offense, but he argued, unsuccessfully, that

there was no evidence apart from his confession that a crime had occurred. In

contrast, our case has evidence of a capital murder and Appellant’s confession

that he was involved in the capital murder. Watson illustrates why Appellant’s

confessions are sufficient to support his conviction.

                                       Jacks

      In Jacks, the defendant was convicted of a theft of hogs. 109 S.W.2d at

763. The complainant testified that eight of his hogs went missing, and when the

complainant asked the defendant whether he had butchered any hogs recently,

the defendant responded that he had butchered eight but the eight he had

butchered were his own. Id. The complainant maintained the hogs that the

defendant butchered were actually the complainant’s. Id. A number of other

witnesses testified that they had seen the complainant’s hogs, and then they had

stopped seeing them, but none of them had an explanation as to what happened

to the hogs. Id. The defendant himself did not testify. Id. The court wrote,

      As a general rule, where it is shown that a crime was committed by
      some one and the accused’s connection therewith is shown by his
      confession, it is sufficient to justify his conviction; but a party cannot


                                         17
      be convicted upon his extrajudicial confession alone. However, we
      do not regard [the defendant’s] statement to [the complainant] as a
      confession, because he did not confess to his guilt or his connection
      with the theft of any hogs.

Id. In other words, the court accepted the proposition that someone had stolen

the complainant’s hogs, and the court acknowledged that if the defendant had

confessed to stealing the hogs, the defendant’s confession would have been

sufficient, but the court held that the defendant had never confessed to stealing

anything.4 Under those facts, the court wrote that the trial court should have

instructed the jury to return a verdict of not guilty, as requested. Id. In Jacks,

there was never an extrajudicial confession, whereas in Appellant’s case, there

are at least two. Jacks is distinguishable.

                     The Reliability of Confessions Generally

      Appellant cites Benavidez for the proposition that confessions have little

probative value. Benavidez v. State, 154 S.W.2d 260 (1941), cert. denied, 315
U.S. 811 (1942). In Benavidez, the court wrote,

      Attack is also made on the confession introduced in this case and
      the manner in which it was obtained. It will be sufficient to say that
      the record does not contain undisputed facts nor overshadowing
      circumstances which would warrant this court in reaching a
      conclusion different to that found by the trial court. We may grant
      the correctness of the argument that confessions are frequently of
      doubtful probative force; that they may not in good conscience be
      considered at all times worth very much to prove the truth of the
      facts which they assert. There is no way to measure the force and
      effect of fear, nor the weight on the mind of an individual which the

      4
        In an opinion on the State’s motion for rehearing, the court stood by its
original opinion. 109 S.W.2d at 763–64 (op. on reh’g).


                                        18
      persuasion applied may have. Some statements “obtained” by
      investigating officers may appear to be preposterous, but we have
      no means of so branding the statement in this case as is contended
      by appellant. On the other hand it is a well settled proposition of law
      that when a confession leads to the discovery of physical facts and
      other undisputed evidence and circumstances which unerringly point
      to the guilt of the accused verity is imputed to such statement. Such
      is the case before us. The implements used in the commission of
      the crime that were discovered following the confession of appellant,
      as a direct result of it, and their force as evidence in this case furnish
      a reliable source of information which, independent of the statement
      itself, stand out as indisputable evidence pointing to the guilt of
      appellant and to the exclusion of all others.

Id. at 267–68.    The court in Benavidez acknowledged that, on occasion, a

confession might be suspect, but it also wrote that Benavidez’s confession

proved quite probative.       We decline to hold, as Appellant argues, that

confessions are categorically suspect and unreliable.

                          Other Reasonable Hypotheses

      Appellant contends that in the absence of any direct proof that Appellant

committed the offense, his conviction cannot be sustained unless the

circumstantial evidence excludes every other reasonable hypothesis except his

guilt. Appellant argues that the State failed to disprove that De Jesus was the

killer without Appellant’s complicity. One version of the events as related by

Appellant to the detectives was that De Jesus killed Torres and Charles while

Trevino and Appellant were waiting in the car and that De Jesus thereafter

threatened Appellant and his family. Appellant’s mother testified that Appellant

came to her house on September 7, 2013, and was very afraid of De Jesus.

Appellant’s sister testified that both her mother and Appellant came to her house


                                         19
because people were driving around her mother’s house looking for Appellant

and that her mother and Appellant were afraid that De Jesus or someone else

might hurt them.     Esparza also testified that there was something about

Appellant’s voice that made her think that someone was coercing Appellant into

taking the blame. In conjunction with this argument, Appellant further argues that

even though he told the detectives that he, Trevino, and De Jesus returned to the

trap house, there is no evidence that he was helping De Jesus get into the trap

house simply by knocking on the door.

      The outstanding reasonable hypothesis theory is not applicable in an

evidentiary sufficiency review. Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim.

App. 2012) (“For the evidence to be sufficient, the State need not disprove all

reasonable alternative hypotheses that are inconsistent with the defendant’s

guilt.”); Wirth v. State, 361 S.W.3d 694, 698 (Tex. Crim. App. 2012) (discounting

an alternative hypothesis that a court of appeals had proposed with respect to a

theft conviction).   It is unnecessary for every fact to point directly and

independently to the guilt of the accused; it is enough if the finding of guilt is

warranted by the cumulative force of the incriminating evidence. Dobbs, 434
S.W.3d at 170; Temple v. State, 390 S.W.3d 341, 359 (Tex. Crim. App. 2013).

The court of criminal appeals has thus disavowed the reasonable-alterative-

hypothesis construct. See Ramsey v. State, 473 S.W.3d 805, 811 (Tex. Crim.

App. 2015). The proof-beyond-a-reasonable-doubt standard does not require the

State to disprove every conceivable alternative to a defendant’s guilt. Id. at 808.


                                        20
Our focus remains on whether there was sufficient evidence to support the jury’s

verdict of guilty.

                     Whether Appellant Committed the Offense

       Appellant contends that the evidence is insufficient to show that he was the

person who killed Torres and Charles or to show that he was a party to the killing

of Torres and Charles. We disagree.

       Appellant called Esparza the same day as the murders and, while crying,

repeatedly told her, “I did it.” Esparza explained that she understood Appellant to

mean that he had killed Torres and Charles.        Esparza, however, questioned

whether Appellant really killed Torres and Charles because she detected

something in his voice that suggested coercion. Appellant himself admitted to

detectives that he had told Esparza that he had killed Torres, but he asserted

that he had told her that only to protect her from De Jesus.

       A jury may choose to believe some witnesses but choose to disbelieve

others; similarly, a jury may believe some portions of a witness’s testimony but

reject other portions of the same witness’s testimony.         Losada v. State, 721
S.W.2d 305, 309 (Tex. Crim. App. 1986); Pope v. State, Nos. 02-08-00235-CR,

02-08-00236-CR, 02-08-00237-CR, 2009 WL 3416459, at *1 (Tex. App.—Fort

Worth Oct. 22, 2009, pet. ref’d) (mem. op., not designated for publication) (citing

Losada, 721 S.W.2d at 309). The jury was, therefore, free to believe Esparza

when she testified that Appellant admitted committing the offense to her and

disbelieve her when she speculated that Appellant’s confession was involuntary.


                                        21
In the same way, the jury was free to believe Appellant when he admitted telling

Esparza that he had committed the offense and disbelieve him when he had tried

to explain his admission away.

      Additionally, Appellant gave a separate admission to the detectives that

he, Trevino, and De Jesus had agreed to kill Torres, the three of them went to

the trap house, and that De Jesus then shot Torres and Charles.             Because

Appellant was also charged as a party, the jury was free to believe Appellant’s

admission and convict him as a party. Although Appellant gave many variations

of his story to the detectives, in one version Appellant admitted that De Jesus

was the one spurring him and Trevino on to put a stop to Torres’s abuses, that

Appellant had the Judge when they went back to the trap house, that Appellant

told Charles that he was just there to get his stuff quickly, that Charles let him in,

and that Appellant was standing beside De Jesus when De Jesus gunned down

both Torres and Charles.5 Appellant asserted to the detectives that he tried to

back out, but the jury did not have to believe that portion of his statement. See

Losada, 721 S.W.2d at 309; Pope, 2009 WL 3416459, at *1.                Viewing the

evidence in the light most favorable to the verdict, Appellant was not at the trap




      5
       Earlier in the interview, when Appellant asserted that it was Charles who
opened the door, one of the detectives openly expressed disbelief, challenged
Appellant, and stated in a matter-of-fact manner that Torres never allowed
Charles to open the door, but Appellant stayed with his story that it was Charles
who opened the door.


                                         22
house to thwart the killings, he was not there to witness the killings for posterity,

and he was not there by happenstance.

      Although motive and opportunity are not elements of a criminal offense,

they can be circumstances that are indicative of guilt and therefore may be

properly considered in an evidentiary sufficiency review. Temple, 390 S.W.3d at

360. The evidence showed that Torres was angry at Appellant and Trevino and

pointed the gun at them, not De Jesus. Appellant, far more so than Trevino, was

the one Torres humiliated in front of everyone else present. Appellant was the

one on his knees. Appellant was the one saying repeatedly “Yes, sir” to Torres’s

rants. The evidence also showed that Appellant and Trevino, not De Jesus, were

the ones wanting to return to the trap house to “jump” Torres. And the evidence

was that Appellant and Trevino, not De Jesus, were the ones arguing about

which one of them would be the one who would “do it.” When coupled with

Appellant’s admission to Esparza that he was the one who “did it,” the jury was

free to find that Appellant’s admission to the detectives that he was a party to the

killings but not the shooter was an attempt to shift the bulk of the blame—if not all

of the blame—on De Jesus.

      We hold that, when viewing the evidence in the light most favorable to the

verdict, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. See Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Murray, 457 S.W.3d at 448. The evidence is, therefore, sufficient.

      We overrule Appellant’s sole issue.


                                         23
                                 CONCLUSION

      We affirm the trial court’s judgment.




                                              /s/ Anne Gardner
                                              ANNE GARDNER
                                              JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DAUPHINOT, J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 30, 2016




                                        24